Title: From George Washington to Major General Nathanael Greene, 31 December 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters Morris Town 31st Decemr 1779.
        
        I received yours of last Evening respecting the arrangement of the Corps of Artificers. I must depend intirely upon you for the nomination of the Officers, as I am utterly unacquainted with the Merits or pretensions of any of those who have been in service, or who may with propriety be appointed should there be any deficiency of Officers. If you will make out an arrangement specifying the names, ranks, and dates of Commissions I will immediately transmit it to the Board of War who will issue Commissions agreeable to the directions of Congress. I am Dear Sir Yr most obt Servt.
      